Citation Nr: 0021042	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  94-47 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a perforated ear 
drum.

3.  Entitlement to service connection for residuals of a 
right ankle fracture.

4.  Entitlement to service connection for hepatitis.

5.  Entitlement to service connection for residuals of a 
crushed foot.

6.  Entitlement to service connection for shin splints.

7.  Entitlement to service connection for 
blepharoconjunctivitis.

8.  Entitlement to service connection for defective vision.

9.  Entitlement to service connection for residuals of a 
closed head injury.

10.  Entitlement to service connection for a back injury.

11.  Entitlement to service connection for residuals of an 
injury to the left leg and knee.

12.  Entitlement to an initial compensable evaluation for 
residuals of a right ring finger fracture.

13.  Entitlement to an initial compensable evaluation for 
residuals of a left ankle fracture.

14.  Entitlement to an initial compensable evaluation for 
left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service from November 1976 to November 
1979 and from June 1980 to December 1992.  He also had 
unverified periods of inactive duty for training, and did not 
respond to the RO's requests for dates and identification of 
the organizations in which he performed such service.  His 
active duty included service in the Armed Forces in the 
Southwest Asia theater of operations from September 1990 to 
March 1991 during the Persian Gulf War.  

This current appeal arose from a July 1994 rating decision of 
the Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  The RO denied the claims of 
entitlement to service connection for right ear hearing loss, 
a perforated ear drum, residuals of a right ankle fracture, 
hepatitis, residuals of a crushed foot, shin splints, 
blepharoconjunctivitis, defective vision, residuals of a 
closed head injury, a back injury, and residuals of an injury 
to the left leg and knee.  

The RO granted entitlement to service connection for 
residuals of a right ring finger fracture, residuals of a 
left ankle fracture, and left ear with assignments of 
noncompensable evaluations effective January 3, 1994, the 
date of receipt of the claim for service connection for the 
multiple disabilities at issue.  

In February 1995 the RO affirmed the denial of entitlement to 
service connection for a right ear hearing loss, a 
noncompensable evaluation for left hearing loss, and granted 
service connection for tinnitus with assignment of a 10 
percent evaluation.

In April 1997 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
actions.

In December 1999 the RO affirmed the determinations 
previously entered.

In December 1999 the RO denied entitlement to service 
connection for a rash from nerve pills.  The veteran filed a 
notice of disagreement with foregoing determination in 
February 2000.  The RO issued a statement of the case in 
February 2000.  The veteran did not submit a substantive 
appeal as to this claim which is otherwise not considered 
part of current appellate review.

The case has been returned to the Board for further appellate 
review.

The Board notes that in June and September 1998, the veteran 
claimed entitlement to service connection for degenerative 
disc disease (DDD) of the cervical spine due to injury in 
active service.  The RO requested information from the 
veteran as to this claim in June 1999.  In December 1999 the 
RO further acknowledged that the veteran had a claim for 
service connection for a neck disorder.  
No adjudicative action on this claim has been completed by 
the RO, and as it is not otherwise considered part of the 
current appeal, the Board directs the RO's attention to this 
claim for appropriate action, adjudicative and/or otherwise.

The claim of entitlement to service connection for hepatitis 
is addressed in the remand portion of the decision.  


FINDINGS OF FACT

1.  The claim for service connection for hepatitis B is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

2.  The claims for service connection for right ear hearing 
loss, a perforated ear drum, right ankle fracture, crushed 
foot, shin splints, ocular pathology with defective vision 
and blepharoconjunctivitis, residuals of a closed head 
injury, back injury and injury to the left leg and knee are 
not supported by cognizable evidence showing that the claims 
are plausible or capable of substantiation.  

3.  The veteran's residuals of a fracture injury to the right 
fourth or ring finger are manifested by a 30 degree flexion 
deformity of the interphalangeal joint, without additional 
functional loss due to pain or other pathology.  

4.  Residuals of a fracture of the left ankle are not 
currently shown by clinical objective findings. 

5.  Unilateral service-connected left ear hearing loss is 
manifested by an average pure tone threshold 31 decibels with 
a speech recognition of 96 percent.


CONCLUSIONS OF LAW

1.  The claim for service connection for hepatitis B is well 
grounded.  38 U.S.C.A. 
§ 5107 (West).

2.  The claims for service connection for right ear hearing 
loss, a perforated ear drum, right ankle fracture, crushed 
foot, shin splints, ocular pathology with defective vision 
and blepharoconjunctivitis, residuals of a closed head 
injury, back injury and injury to the left leg and knee are 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The criteria for an initial compensable rating for 
residuals of fracture to the right fourth or ring 
finger(major) have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991);  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71(a), Diagnostic Code 5227 (1999).

4.  The criteria for an initial compensable evaluation for 
hearing loss of the left ear have not been met. 38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.85, 4.86(a), 4.87, 
Diagnostic Code 6100 (effective prior to and following June 
10, 1999).

5.  The criteria for an increased (compensable) evaluation 
for residuals of a left ankle fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10, 4.31, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that an enlistment 
examination report in July 1976 was silent for any pertinent 
abnormalities.  Uncorrected distant vision was 20/20 in the 
right eye and 20/25 in the left eye.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
N/A
0
LEFT
30
25
15
N/A
0

An apparent reenlistment examination report in May 1980 shows 
all relevant clinical evaluations were normal.  An eye 
evaluation was silent for ocular pathology.  Uncorrected 
distant vision was 20/20, bilaterally.  On the authorized 
audiological evaluation in May 1980, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
5
LEFT
15
10
15
15
15


In October 1981 the veteran was seen for complaints of a left 
ear ache for one day without drainage.  Assessment was 
rule/out perforation of left ear.  In September 1983 he was 
seen on an emergency basis for head lacerations and bruises 
about the left side of the head and facial area.  His 
condition at discharge was good.  He was instructed to use 
ice packs.  

In early April 1984 the veteran complained of a 6 week 
history of low back pain that was unrelated to trauma nor any 
previous history of back problems.  Initial impression was 
lumbar strain syndrome.  An X-ray of the lumbosacral spine 
revealed no significant abnormalities.  Subsequently that 
month the diagnosis was changed to sacroiliac joint 
mechanical dysfunction vs. sacroiliitis.  He underwent 
physical therapy.  In late April 1984 it was noted that his 
back pain had greatly improved.  

In July 1984 the veteran was seen for a head injury incurred 
in an automobile accident.  He underwent apparent overnight 
hospital observation and told to return if he had any 
problems.  On follow-up shortly thereafter it was noted that 
X-rays were reported as negative.  (The X-ray report showed 
that skull views revealed the inner and outer tables to be 
intact without fracture.  The sella was normal.  Visualized 
portions of the facial bones and sinuses were normal.  

The view of the cervical spine revealed a triangular shaped 
bony density anterior and inferior to the C3 vertebral body.  
The examiner suspected such finding was chronic.  However, he 
noted that an extension type ligamentous injury with avulsion 
could not be excluded.  Clinical correlation was recommended.  
He was neurologically intact.  He was given a soft collar.  

In May 1985 the veteran was seen for a 2 week history of 
"little knots" under his upper eyes with some decreased 
vision when he wakes up in the morning.  The blurred vision 
went away after 3 minutes.  He denied wearing glasses.  On 
objective examination there was no eye drainage, redness of 
discoloration.  Questionable sty was indicated.  

On the authorized audiological evaluation in September 1986, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
10
5
LEFT
25
5
30
35
60

In September 1987 the veteran was treated for complaints 
including back pain due to direct trauma while playing 
soccer.  Impression was rule/pulled muscle.  

In November 1988 the veteran was seen complaining of the 
recent onset of fatigue with increased joint pain.  He denied 
known hepatitis or hepatitis like illness.  It was noted he 
was overseas in Germany between 1982 and 1984.  He was 
stationed in Panama in 1986 and in Canada in 1987.  He was 
married 5 years.  He denied blood products, IV drugs or 
allergies.  He had a tattoo in the right upper arm in 
December 1976.  He gave blood every 4 months, the last time 
in June 1988.  When he tried giving blood in October 1988 he 
was repeatedly reactive for "Anti-HBc enzyme."  He was 
setup for a hepatitis screen.  

In November 1988 a hepatitis screen revealed the following;

Hepatitis B Surface AG-negative
Hepatitis A virus IGM-negative
Hepatitis B core IGG-reactive (positive)
Hepatitis B Ab-positive
Hbe-negative-Hbe Ab-negative

In late November 1988 the veteran was counseled on the 
results of the hepatitis screen.  It was noted that he was 
probable status post Hepatitis B, immune status.

In January 1989, an evaluation of the ears was reported as 
clear and within normal limits.  

On the authorized audiological evaluation in June 1990, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
10
10
20
25
45

In May 1991 the veteran was seen for left leg pain.  He noted 
he had been struck by a car and had fallen on his knees.  The 
accident happened 6 days earlier.  On examination the leg had 
discoloration, swelling and small abrasions.  There was pain 
on extension in the knees and shins.  He had range of motion 
pain.  When walking he had a small limp with pain occurring 
during leg extension.  Assessment was possible tissue damage 
with muscle soreness.  The physician's assistant concurred 
with the examination findings.  Final assessment was 
contusions.  

An examination of the ears in March 1992 was normal.

On the authorized audiological evaluation in August 1992, 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
5
0
LEFT
20
15
20
30
45

A November 1992 physical examination report for separation 
from active duty is silent for any pertinent abnormalities.  
Uncorrected distant and near vision was 20/20, bilaterally.  
On the authorized audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
5
0
LEFT
20
15
20
30
45

A March 1994 VA general medical examination report shows the 
veteran had no specific chief complaints.  He was being 
evaluated for residuals of a head injury, right ankle 
fracture and leg pain.  He stated that in 1983 he was riding 
in a tank about twenty miles per hour when he was hit in the 
back of the head with a limb.  This threw his face forward, 
and he then hit his forehead on an iron lid that was on the 
command hatch.  He lost consciousness for several seconds.  
He was unaware of any specific residual from that incident.  
He had not any seizures.  

No mental status change was noted.  No hemi-motor or sensory 
deficits were noted.  He had headaches but they began about 
five years before where his injury was in 1983.  The 
headaches were described as a dull, bi-occipital pain.  They 
recently increased in intensity but he was generally only 
averaging one a month.  They lasted a couple of days in 
duration.  He took Tylenol.  He had no vascular 
symptomatology with the headaches.

Also noted as history was that the veteran fractured his 
right ankle in a basketball game in 1977 while in the 
military.  He stated there was no residual that he was aware 
of.  He did not have any weakness.  

There was no change in his gait that he was aware of.  He did 
not complain of minor arthropathies manifested by erythema, 
heat, crepitus or pain.

The examiner noted that a review of the systems was notable 
for hearing loss which was attributed to exposure to loud 
noises in the military.  According to the veteran his hearing 
loss is in the left ear was such that he sometimes needed 
people to repeat themselves.  He also noted decreased visual 
acuity in the left eye secondary to exposure to volcanic ash 
after Mount St. Helen's erupted.  It was also noted that a 
gastrointestinal review of systems was also notable for the 
fact that he had tested positive for hepatitis-B.

Pertinent diagnoses were history of closed head trauma with 
no appreciable residual, and history of right ankle fracture 
with no appreciable residual. The examiner recorded that the 
veteran reports decreased visual acuity on the left secondary 
to exposure to volcanic ash which was military related.  The 
examiner suggested an ophthalmology examination. 

An April 1994 VA ophthalmologic examination report shows that 
the veteran did not wear glasses.  It was noted that he 
complained of approximately two years of foreign body 
sensation in his eyelids especially early in the morning.  
This was treated with drops which were palliative only and 
only worked when he used them consistently.  He has not used 
any medication for one month. 

On objective examination corrected near and far vision was 
20/20, bilaterally.  Diagnoses were minimal refractive error 
and blepharoconjunctivitis mild, chronic, bilateral.

On the authorized VA audiological evaluation in December 
1994, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
10
25
15
LEFT
20
20
15
35
55

Pure tone average for the 1000, 2000, 3000 and 4000 frequency 
range in the right ear was 19 decibels.  Speech audiometry 
revealed speech recognition ability of 96 percent 
bilaterally.  Pure tone average for the 1000, 2000, 3000 and 
4000 frequency range in the left ear was 31 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the left ear.  Summary of results noted normal hearing in 
the right ear.  

A July 1999 VA orthopedic examination report shows the 
veteran reported as history that he had broken his left ankle 
while playing basketball for the Army.  He had to wear a cast 
for three months.  He noted that it did not currently bother 
him.  Reported prior medical history showed the veteran 
complained of pain, weakness, etc; however, he currently 
denied all of them.  He noted receiving no treatment.  There 
were no periods of flare-ups.  He did not use crutches, 
brace, cane, etc.  He was a painter by trade.  He noted he 
was right handed.  His ankle did not interfere with his work.  
X-ray studies of the right and left ankles were negative for 
fracture, dislocation or soft tissue abnormality.  Diagnosis 
was trauma to left ankle with no residual and no loss of 
function due to pain.

A July 1999 VA hand examination report showed as history that 
in 1981 the veteran's distal interphalangeal joint of the 
right ring finger was dislocated playing football for the 
Army.  It was in a splint for several weeks.  The veteran 
stated that it never did come back right.  He noted he was 
told that as long as he could touch it to the table it was 
okay.  

The examiner noted that there were no periods of flare-ups, 
precipitating or alleviating factors.  On objective 
examination there was a flexion deformity of the distal 
interphalangeal joint of the right ring finger of about 30 
degrees.  There were no functional defects.  The tips of the 
fingers could touch the thumb and the distal transverse fold 
of the palm well.  Grasping of objects was good.  His hand 
was well adapted to grasping, pushing, etc.  An X-ray of the 
right hand and fingers noted no fracture of the visualized 
bones.  The soft tissues were unremarkable.  Diagnosis noted 
a 30 percent flexion deformity of the distal interphalangeal 
joint of the right ring finger without pain.


Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).

Regulations provide that service connection may be granted 
for disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

If the disorder is a sensorineural hearing loss, service 
connection may be granted if manifested to a degree of 10 
percent within one year of date of termination of such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38  C.F.R. §§ 3.307, 3.309 (1999).

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Impaired hearing shall be considered a disability when the 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or the thresholds for 
at least three of the frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  
38 C.F.R. § 3.385.

The Board notes that audiometry testing measures threshold 
hearing levels (in decibels) over a range of frequencies (in 
Hz); the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993). 

If the record shows (a) acoustic trauma due to significant 
noise exposure in service and audiometric test results 
reflecting an upward shift in tested thresholds in service, 
though still not meeting the requirements for a "disability" 
under 38 C.F.R. § 3.385, and (b) post service audiometric 
testing produces findings meeting the requirements of 38 
C.F.R. § 3.385, rating authorities must consider whether 
there is a medically sound basis to attribute the post 
service findings to the injury in service, or whether they 
are more properly attributable to intercurrent causes.  Id.

Congenital or developmental defects, refractive error of the 
eye are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c) (1999).

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible. If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim. 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his/her 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107(a).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has set forth the parameters of what constitutes a 
well grounded claim, i.e., a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of section 5107(a).  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468. 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provisions under 38 
C.F.R. § 3.303(b) are applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumptive period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition for which, under the case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period and continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 489 (1997).



A claimant diagnosed with a chronic condition must still 
provide a medical nexus between his current condition and the 
putative continuous symptomatology to meet the burden of 
showing that the claim is well grounded.  Voerth v. West, 13 
Vet. App. 117 (1999).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist him in any 
further development of the claim. 38 U.S.C.A. § 5107(a); See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a).

The Board notes that the veteran has Persian Gulf War 
service, but that the issues of entitlement to service 
connection for right ear hearing loss, a perforated ear drum, 
right ankle fracture, crushed foot, shin splints, ocular 
pathology with defective vision and blepharoconjunctivitis, 
residuals of a closed head injury, back injury and injury to 
the left leg and knee have not been claimed nor developed on 
appeal on laws and regulation pertaining to undiagnosed 
illness in connection with Persian Gulf War service.  
Accordingly, the Board's decision pertains to entitlement 
service connection for the claimed cited disabilities on a 
basis other than the criteria for undiagnosed illness under 
the provisions of 38 U.S.C.A. §§ 1117; 38 C.F.R. § 3.317.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Hepatitis

The veteran's service medical records show that in November 
1988 he was seen complaining of the recent onset of fatigue 
with increased joint pain.  He denied known hepatitis or 
hepatitis like illness.  He apparently gave blood every 4 
months, but when he tried giving blood in October 1988, he 
was repeatedly reactive for "Anti-HBc enzyme."  Following a 
hepatitis screen in November 1988 he was counseled on the 
results of the hepatitis screen.  It was noted that he was 
probable status post Hepatitis B, immune status.  In March 
1994 a VA examiner noted that a gastrointestinal review of 
systems was notable for the fact that he had tested positive 
for hepatitis-B.  No additional special studies were 
undertaken.  Since the veteran was able to give blood prior 
to October 1988, it appears that he contracted hepatitis B in 
service.

The Board notes that the medical evidence shows that the 
veteran's claim of entitlement to service connection for 
hepatitis B is plausible and capable of substantiation.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); Savage v. Gober, 10 
Vet. App. 489 (1997); Voerth v. West, 13 Vet. App. 117 
(1999).  VA, therefore, has a duty to assist the veteran in 
the development of facts pertinent to his claim.  

In this regard, the Board notes that since there is no 
interpretation of the hepatitis screen showing whether the 
hepatitis B in service was an acute or active disease process 
at that time, and there is no current competent medical 
evidence showing whether the veteran has residuals of acute 
or active hepatitis B based on the November 1988 serologic 
studies, additional development of the evidence is required 
and is addressed in the remand portion of the decision.  

The Board's medical conclusions must be supported by medical 
authority or evidence of record and not simply the Board's 
own unsubstantiated opinions.  38 U.S.C.A. § 7104(d)(1) (West 
1991); Colvin v. Derwinski, 1 Vet. App. 171 (1991)

Accordingly, the veteran's claim of entitlement to service 
connection for hepatitis is well-grounded.  To this extent 
the appeal is granted.   


Hearing loss of the right ear

The veteran's service and postservice audiology examinations 
fail to reflect the presence of a recognized hearing loss 
disability of the right ear for which service connection may 
granted.  38 C.F.R. § 3.385.  While the record shows some 
evidence of a right ear hearing loss in September 1986, the 
fact remains the audiometric findings in this case fall short 
of meeting the established criteria for granting service 
connection for hearing loss disability under 38 C.F.R. § 
3.385.  There is no competent medical evidence of a current 
hearing loss disability of the right ear which is linked to 
service.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski 2 Vet. App 141, 143 (1992).


Perforated Eardrum

The veteran's service medical records appear to show that a 
left ear perforation was suspected in October 1981.  However, 
all subsequent clinical evaluations of both ears were normal 
and without clinical confirmation of a perforation.  
Importantly, the postservice evidence is likewise without 
findings demonstrating a perforation of either ear or 
residuals thereof.  Therefore, there is no competent medical 
evidence of a current perforation of either ear which is 
linked to service.  See Caluza v. Brown, 7 Vet. App. 498 
(1995); Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau 
v. Derwinski 2 Vet. App 141, 143 (1992).


Residuals of a right ankle fracture, 
crushed foot, shin splints

The veteran's service medical including interim reports of 
physical examinations and a final separation examination 
report in November 1992 are absent competent medical evidence 
showing a right ankle fracture, crushed foot or shin splints 
in service.  Significantly, the postservice evidence 
including a report of a VA general medical examination in 
March 1994 and a report of a VA orthopedic examination in 
July 1999 are likewise without objective findings 
demonstrating a right ankle fracture, crushed foot, shin 
splints or residuals thereof.  In particular a recent X-ray 
of the right ankle was normal.  

Overall, the record is without competent medical evidence of 
current right ankle fracture, crushed foot, shin splints or 
residuals thereof which are linked to service.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Brammer v. Derwinski, 2 Vet. 
App. 23 (1992); Rabideau v. Derwinski 2 Vet. App 141, 143 
(1992).


Eye disability including 
blepharoconjunctivitis and defective 
vision

Importantly, the Board notes that any defective vision 
reflected in the record has been specifically related to 
refractive error.  Any errors of refraction in service and 
presently are not considered a disease or injury for which 
compensation may be paid.  38 C.F.R. § 3.303(c).  It is 
interesting to note that the veteran's uncorrected vision is 
noted to have actually improved at time of final separation 
from service when compared to his initial entrance 
examination.  Moreover, there was no evidence of aggravation 
by superimposed ocular disability in active service.

The Board notes that the service medical records including 
interim physical examinations and final separation 
examination in November 1992 are absent clinical findings of 
blepharoconjunctivitis.  



Significantly, the blepharoconjunctivitis as first noted on a 
VA eye examination in April 1994, is without competent 
medical evidence of a link or nexus with any incident of 
active duty.   Moreover, the questionable sty as noted in May 
1985 was not subsequently confirmed on clinical examinations.

Overall, the record is without competent medical evidence of 
an eye disability including blepharoconjunctivitis and 
defective vision which is linked to service.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Brammer v. Derwinski, 2 Vet. 
App. 23 (1992); Rabideau v. Derwinski 2 Vet. App 141, 143 
(1992).


Residuals of a closed head injury, back 
injury, left leg and knee

A comprehensive review of the veteran's service medical 
records clearly shows that the isolated head, back, left leg 
and knee injuries sustained in service resolved without 
residual disability shown on subsequent physical examinations 
or on examination in November 1992 for separation purposes. 

Moreover, the postservice evidence of record including a 
report of a VA general medical examination in March 1994 and 
a report of a VA orthopedic examination in July 1999 are 
similarly absent findings indicative of chronic residuals of 
head, back, left leg and knee injuries.  In particular, the 
examiner in March 1994 noted history of head trauma with no 
appreciable residuals.  While the veteran noted having 
headaches, he did not relate their onset to a head injury in 
service.  

There is no competent medical evidence of current findings 
indicative of chronic residuals of head, back, left leg and 
knee injuries which are linked to service.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Brammer v. Derwinski, 2 Vet. 
App. 23 (1992); Rabideau v. Derwinski 2 Vet. App 141, 143 
(1992).  Also see Savage v. Gober, 10 Vet. App. 489 (1997); 
Voerth v. West, 13 Vet. App. 117 (1999).


The veteran presently maintains that he has right ear hearing 
loss, perforated ear drum, right ankle fracture, crushed 
foot, shin splints, ocular pathology with defective vision 
and blepharoconjunctivitis, residuals of a closed head 
injury, back injury and injury to the left leg and knee as a 
consequence of service.  

The Court has held that while a lay person is competent to 
testify as to facts within his own observation and 
recollection, such as visible symptoms, a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

As competent medical evidence of right ear hearing loss, 
perforated ear drum, right ankle fracture, crushed foot, shin 
splints, ocular pathology with defective vision and 
blepharoconjunctivitis, residuals of a closed head injury, 
back injury and injury to the left leg and knee with a nexus 
to the veteran's recognized active service has not been 
presented, the veteran's claims are not well grounded.  If 
the claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  

Accordingly, the claims for entitlement to service connection 
for right ear hearing loss, a perforated ear drum, right 
ankle fracture, crushed foot, shin splints, ocular pathology 
with defective vision and blepharoconjunctivitis, residuals 
of a closed head injury, back injury and injury to the left 
leg and knee must be denied.  Edenfield v. Brown, 6 Vet. App. 
432 (1994).

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claims.  38 
U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F. 3d 1464 (Fed. 
Cir. 1997).

As the claims of entitlement to service connection for right 
ear hearing loss, a perforated ear drum, right ankle 
fracture, crushed foot, shin splints, ocular pathology with 
defective vision and blepharoconjunctivitis, residuals of a 
closed head injury, back injury and injury to the left leg 
and knee are not well grounded, the doctrine of reasonable 
doubt has no application to the claims.

Initial Compensable Ratings
Preliminary Matters

The Board notes that the veteran has submitted well-grounded 
claims for entitlement to increased evaluations for hearing 
loss of the left ear, residuals of right ring finger fracture 
and residuals of a left ankle fracture within the meaning of 
38 U.S.C.A. § 5107.  That is, he has presented claims that 
are plausible.  In general, an allegation of increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

VA, therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claim.  In this regard, 
the Board recognizes that this case was previously remanded 
by the Board for additional development of the evidence 
including special VA examinations.  The evidence of record 
consisting of the veteran's service medical records, as well 
as post service VA examinations have been included in the 
veteran's claims file and provide a complete basis upon which 
to address the merits of the veteran's claims.  

In view of the fact that there is no indication that there 
are additional pertinent outstanding records which the RO has 
not attempted to obtain, no further assistance to the veteran 
is required to comply with the duty to assist him as mandated 
by 
38 U.S.C.A. § 5107(a) (1991).

Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by the VA Schedule For 
Rating Disabilities.  

The provisions contained in the rating schedule represent, as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including the service medical records. 
38 C.F.R. §§ 4.1, 4.2, 4.41.

Under Diagnostic Code 5270, a 20 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion less 
than 30 degrees; ankylosis in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees 
warrants a 30 percent evaluation.  Ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with an abduction, adduction, 
inversion or eversion deformity warrants a 40 percent 
evaluation.  38 C.F.R. 
§ 4.71a, DC 5270.

When there is marked limitation of motion of the ankle, a 20 
percent evaluation may be assigned under DC 5271.  When there 
is moderate limitation of motion of the ankle, a 10 percent 
evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (1999).  38 C.F.R. § 4.71 (Plate II) (1999) 
provides a standardized description of joint motion of the 
ankle.  Normal ankle plantar flexion is noted as 45 degrees.  
Normal ankle dorsiflexion is noted as 20 degrees.

The provisions of 38 C.F.R. § 4.31 provide that in every 
instance where the schedule does not provide a zero percent 
evaluation for the diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.

Under the provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 
5227, favorable or unfavorable ankylosis of the right fourth 
(major) finger is rated as noncompensably disabling.  
Extremely unfavorable ankylosis of the right fourth finger 
may be rated as an amputation and rated under Diagnostic Code 
5156.  38 C.F.R. § 4.71a, Code 5227.  

Under the provisions of Diagnostic Code 5156, a 10 percent 
rating will be assigned for amputation of the fourth finger 
without metacarpal resection, at the proximal interphalangeal 
joint or proximal thereto.  38 C.F.R. § 4.71a, Code 5156.  
A regulatory note following Diagnostic Code 5219 states that 
extremely unfavorable ankylosis of a finger exists if all the 
joints of the finger are ankylosed in extension or in extreme 
flexion or if there is rotation and angulation of bones. 
38 C.F.R. § 4.71a, Code 5219, Note (a).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in other activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.  The 
Board also notes that in DeLuca v. Brown, 2 Vet. App. 202, 
206 (1995) the Court held that, when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and that examination must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic loss of hearing 
acuity as measured by the results of speech discrimination 
tests together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability for unilateral service- 
connected defective hearing, the rating schedule establishes 
11 auditory acuity levels, designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Diagnostic Code 6100 
to 6110 (1999).  

For purposes of evaluation, a nonservice connected ear will 
be treated as service-connected only when there is total 
deafness in that nonservice-connected ear.  
38 C.F.R. § 3.383(a)(3) (1999) (emphasis added).  Otherwise, 
the nonservice-connected ear shall be assigned a Level I for 
rating purposes.




In situations where service connection has been granted for 
defective hearing involving only one ear and the veteran does 
not have total deafness in both ears, the hearing acuity of 
the nonservice-connected ear is considered to be normal.  In 
such situations, a maximum 10 percent evaluation is assigned 
where the hearing in the service-connected ear is at level X 
or XI.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Codes 
6100-6110 (1999).

For exceptional patterns of hearing impairment, (a) when the 
puretone threshold at each of the four specified frequencies 
1000, 2000, 3000, and 4000 (Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  

Each ear will be evaluated separately. (b) When the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately. 38 C.F.R. 4.86(a) (effective June 10, 
1999) and Part 4, Codes 6100 to 6101 (effective prior to June 
10, 1999), 6100 (effective June 10, 1999).

The Board notes that the VA Schedule for Rating Disabilities 
that addresses the ear and other sense organs was recently 
amended, effective June 10, 1999.  64 Fed. Reg. 2502 (1999).  
Thus, the regulatory criteria governing the evaluations of 
the appellant's unilateral hearing loss changed while his 
claim was pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the final administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant will apply unless Congress 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).


Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

As to the effective date of disability compensation award, 38 
U.S.C. 5110(g) provides: "[W]here compensation, dependency 
and indemnity compensation, or pension is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but no earlier than the effective date 
of the Act or administrative issue."  DeSousa v Gober, 10 
Vet. App. 461, 467 (1997).  See also McCay v. Brown, 9 Vet. 
App. 183,187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  As will become 
apparent below, the Board finds no basis for assignment of 
staged ratings in the veteran's case.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Residuals of a fracture of the left ankle

The overall pertinent evidence of record including a report 
of a service separation examination in November 1992 as well 
as a report of a VA general medical examination in March 1995 
and a report of a VA orthopedic examination in July 1999 show 
that the veteran's residuals of a fracture of the left ankle 
are asymptomatic.  

The record lacks evidence associated limitation of motion, 
erythema, edema, instability, joint effusion or evidence of 
flare-ups.  He is a painter by trade and his ankle does not 
interfere with his work.  A recent X-ray study of the left 
ankle was negative for fracture, dislocation or soft tissue 
abnormality.  Moreover, the competent medical evidence of 
record reflects no loss of left ankle function due to pain.

In view of the above clinical findings, the board finds that 
the veteran's residuals of a left ankle fracture are 
consistent with the noncompensable evaluation currently 
assigned.  The record lacks objective findings of left ankle 
impairment that either meets or more nearly approximates the 
criteria cited above for a compensable rating.  The Board has 
also considered the provisions of 38 C.F.R. § 4.40, 4.45 and 
4.59, but finds no basis for granting an increased 
compensable rating for residuals of a left ankle fracture in 
view of the lack of objectively demonstrated supporting 
pathology.   

As such, the practice known as "staged ratings" as cited in 
Fenderson v. West, 12 Vet. App. 119 (1999), is not for 
application in this case.

Overall, the preponderance of the evidence is negative and 
against the grant of an initial compensable evaluation for 
residuals of a fracture of the left ankle.  


Residuals of a fracture of the right 
(major) ring finger

The overall pertinent evidence of record including a report 
of a service separation examination in November 1992, as well 
as a report of a VA general medical examination in March 1995 
and a report of a VA orthopedic examination in July 1999, 
show that the veteran's residuals of a fracture of the right 
ring finger are without evidence of functional impairment 
despite a 30 degree flexion deformity of the distal 
interphalangeal joint.  

The tips of the fingers can touch the thumb and the distal 
transverse fold of the palm well.  Grasping of objects is 
good.  His hand is well adapted to grasping, pushing, etc.  
An X-ray of the right hand and fingers noted no fracture of 
the visualized bones.  The soft tissues were unremarkable.  
There are no periods of flare-ups, nor evidence of functional 
impairment due to paint.  There is no indication of right 
ring finger disability that interferes with the veteran's 
work as a painter.  

In view of the above, clinical findings the veteran's 
residuals of a right ring finger fracture are consistent with 
the noncompensable evaluation currently assigned.  The record 
lacks objective findings of right ring finger impairment that 
either meets or more nearly approximates the criteria cited 
above for a compensable rating.  The Board has also 
considered the provisions of 38 C.F.R. § 4.40, 4.45 and 4.59, 
but finds no basis for granting an increased compensable 
rating for residual of a right ring finger fracture in view 
of the lack of objectively demonstrated supporting pathology.   

As such, the practice known as "staged ratings" as cited in 
Fenderson v. West, 12 Vet. App. 119 (1999), is not for 
application in this case.

Overall, the preponderance of the evidence is negative and 
against the grant of an initial compensable evaluation for 
residuals of a fracture of the right ring finger.


Hearing loss of the left ear

As may be gleaned from the above, new VA regulations 
regarding the evaluation of service-connected hearing loss 
became effective June 10, 1999, prior to the promulgation of 
a final decision on the veteran's claim for entitlement to an 
increased rating for hearing loss of the left ear.  The Court 
held that the Board may not apply the new rating criteria 
prior to the effective date of the liberalizing legislation.

The Board notes that the RO appears to have considered the 
criteria in effect both before and after June 10, 1999 as the 
new evaluative criteria were provided to the veteran in a 
supplemental statement of the case in December 1999. 

The Board points out that the results of a VA audiometric 
examination in December 1994 were clearly obtained prior to 
the effective date of the new rating criteria.  However, the 
Board also recognizes that such findings for all practical 
purposes did not meet the provisions for consideration of 
exceptional patterns of hearing impairment under 38 C.F.R. § 
4.86 (a) and (b) effective June 10, 1999.

The Court has noted that the assignment of disability ratings 
for hearing impairment is derived by mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992)

The findings on the December 1994 VA audiometric examination 
revealed a pure tone threshold average in the left ear of 31 
decibels with speech recognition ability of 96 percent (level 
I).  The nonservice-connected right ear was not shown to have 
met the criteria for a recognized hearing loss disability.  
The nonservice connected right is considered normal (level 
I).  These designation scores are provided a noncompensable 
evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, 
Table VII.

The Board finds that the appellant's left hearing loss 
disability does not warrant an initial compensable evaluation 
under either the previous or amended criteria.

As such, the practice known as "staged ratings" as cited in 
Fenderson v. West, 12 Vet. App. 119 (1999), is not for 
application in this case.

Overall, the record lacks findings of a greater left ear 
hearing loss disability than that reflected by the current 
noncompensable rating in view of the schedular criteria cited 
above.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where as here, the 
preponderance of the evidence is against the claim for 
initial compensable evaluations for the disabilities at 
issue.  Gilbert v. Derwinski, 1 Vet. App. 49, 51 (1990).  The 
provisions of 38 C.F.R. § 3.324 (1999) as to the assignment 
of a separate compensable evaluation of 10 percent for 
multiple service-connected disabilities evaluated as 
noncompensable are not for application in view of the fact 
that a 10 percent evaluation is in effect for tinnitus.  


ORDER

The veteran having submitted a well-grounded claim of 
entitlement to service for hepatitis, the appeal to this 
extent is granted.  

The veteran not having submitted well-grounded claims of 
entitlement to service connection for right ear hearing loss, 
a perforated ear drum, right ankle fracture, residuals of a 
crushed foot, shin splints, ocular pathology with defective 
vision and blepharoconjunctivitis, residuals of a closed head 
injury, back injury and injury to the left leg and knee, the 
appeal as to these issues is denied.

Entitlement to an initial compensable evaluation for 
residuals of a right ring finger fracture is denied.

Entitlement to an initial compensable evaluation for 
residuals of a left ankle fracture is denied.

Entitlement to an initial compensable evaluation for left ear 
hearing loss is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
This duty also includes providing additional VA examinations 
by a specialist when recommended.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  To that end, the RO should afford the 
veteran an examination by an appropriate specialist in order 
to determine whether the hepatitis B noted on the hepatitis 
screen in service during November 1988 represented an acute 
or active disease process at that time and for a 
determination as to whether the veteran currently has 
residuals of acute or active hepatitis B based on the 
November 1988 serologic studies.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may have additional records referable 
to his treatment for hepatitis.  After 
obtaining any necessary authorization or 
medical releases, the RO should obtain 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
examination of the veteran by an 
appropriate specialist to determine 
whether the hepatitis B noted on the 
hepatitis screen in service during 
November 1988 represented an acute or 
active disease process at that time.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  the examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
studies must be conducted.  The examiner 
should express an opinion as to whether 
the veteran currently has residuals of 
acute or active hepatitis B based on the 
November 1988 serologic studies.  

The examiner should provide a 
comprehensive rationale for any expressed 
opinion.  If the opinion is based upon 
speculation the examiner should so state. 

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for hepatitis, to 
encompass B, C, as warranted.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case. A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to cooperate by 
not reporting for any scheduled examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (1999).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



